Exhibit 10.29.2

AMENDMENT NO. 2

TO

CAPITAL SUPPORT AGREEMENT

THIS AMENDMENT NO. 2 (the “Amendment”) to the Capital Support Agreement,
effective as of the 5th day of March 2008 (the “Amendment Effective Date”),
between SEI Liquid Asset Trust (the “Trust”) on behalf of its Prime Obligation
Fund (the “Fund”) and SEI Investments Company (the “Support Provider”).

WHEREAS:

 

  1. The parties hereto entered into a Capital Support Agreement, dated as of
December 3, 2007, and amended February 15, 2008 (the “Agreement”); and

 

  2. The parties hereto desire to amend the Agreement on the terms and subject
to the conditions provided herein, including to amend Schedule A to the
Agreement.

NOW THEREFORE, in consideration of the premises, covenants, representations and
warranties contained herein and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1. Unless otherwise expressly provided herein, capitalized terms shall have the
meanings assigned to them in the Agreement.

 

2. Section 1(g) of the Agreement is hereby deleted in its entirety and replaced
as set forth below:

“Maximum Contribution Amount” means five million dollars ($5,000,000).

 

3. A new Section 1(n) is hereby added to the Agreement as set forth below:

“Segregated Account” means an account established by the Support Provider for
the benefit of the Fund at a bank which is a qualified custodian under the 1940
Act, which may be an interest-bearing account and/or which account’s assets may
be invested into money market instruments, and which during the term of the
Agreement (i) shall hold cash or cash equivalent securities in an amount equal
to two million dollars ($2,000,000), and (ii) the assets of which shall be
available to the Fund by means of ACH transfer initiated by the Fund without the
requirement of further action or consent by the Support Provider; provided,
however, that the amount required to be maintained in the Segregated Account may
be reduced as set forth in Section 3 of the Agreement.

 

4. Section 3(b) of the Agreement is hereby deleted in its entirety and replaced
as set forth below:

The Support Provider shall make the Capital Contribution to the Fund not later
than one business day after the occurrence of a Contribution Event, by 12:00
noon, Eastern Time. Each Capital Contribution made hereunder shall be made in
immediately available funds, without deduction, set-off or counterclaim, to the
Fund. If the Support Provider makes a Capital Contribution when due, then the
amount that Support Provider is obligated to maintain in the Segregated Account
shall be reduced by the amount of such Capital Contribution. In the event that
the Support Provider does not make a Capital Contribution when due, the Fund
will either, as determined in the sole discretion of the Fund, (i) draw upon the
Letter of Credit, or (ii) draw funds from the Segregated Account,

 

1



--------------------------------------------------------------------------------

in either case by 4:00 p.m. on the day that such Capital Contribution was
required to have been made and in an amount equal to the Capital Contribution
that is due. Any amount received under such Letter of Credit or withdrawn from
the Segregated Account shall be deemed to be a Capital Contribution made
hereunder by the Support Provider.

 

5. Section 5(f) of the Agreement is hereby deleted in its entirety and replaced
as set forth below:

Its obligations under this Agreement shall be supported by (i) the Segregated
Account as defined in Section 1(n) of the Agreement, and (ii) a Letter of Credit
as defined in Section l(e) issued for the benefit of the Fund and provided by
the Letter of Credit Provider, which has obtained short-term credit ratings of
A-1 from Standard & Poor’s, P-1 from Moody’s Investors Services and F-1 from
Fitch Ratings.

 

6. Schedule A of the Agreement is hereby deleted in its entirety and replaced
with a revised Schedule A as attached hereto.

IN WITNESS WHEREOF, the parties caused this Amendment No. 2 to the Capital
Support Agreement to be executed and to become effective as of the date first
written above.

 

SEI INVESTMENTS COMPANY By:  

/s/ Dennis J. McGonigle

Name:   Dennis J. McGonigle Title:   Chief Financial Officer Date:   ADDRESS FOR
NOTICES:

One Freedom Valley Drive

Oaks, PA 19456

SEI LIQUID ASSET TRUST on behalf of its PRIME OBLIGATION FUND By:  

/s/ Aaron C. Buser

Name:   Aaron C. Buser Title:   Vice President Date:   ADDRESS FOR NOTICES:

One Freedom Valley Drive

Oaks, PA 19456

 

2



--------------------------------------------------------------------------------

SCHEDULE A TO SUPPORT AGREEMENT

As Amended and Restated March 5, 2008

 

Issuer

   Cusip    Par    Maturity

ASSCHER FINANCE CORP

   04539EAK7    6,590,000    7/16/08

AXON FINANCIAL

   05461FAA5    15,000,000    4/4/08

CARRERA

   14443EAN5    10,000,000    12/12/07

CHEYNE FINANCE

   16705EEM1    10,000,000    3/25/08

CULLINAN FINANCE

   23002RFT2    15,000,000    3/25/08

LIBERTY LIGHTHOUSE

   53070PRR1    10,000,000    6/23/08

LIQUID FUNDING

   5363A6CQ3    10,000,000    4/10/08

ISSUER ENTITY, LLC*

   68966HXXX    14,624,482    10/30/08

STANFIELD VICTORIA

   85431AJJ7    10,000,000    12/17/07

STANFIELD VICTORIA

   85431AKE6    20,000,000    3/20/08

THORNBURG MORTGAGE

   88521HBA4    20,000,000    4/14/08

 

* These are notes received in the restructuring for Ottimo Funding, Ltd.

 

3